UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 18, 2010 (June 16, 2010) SHOE CARNIVAL, INC. (Exact name of registrant as specified in its charter) Indiana 0-21360 35-1736614 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 7500 East Columbia Street, Evansville, Indiana 47715 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (812) 867-6471 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders Shoe Carnival, Inc. (the "Company") held its annual meeting of shareholders on June 16, 2010. The following is a summary of the matters voted on at the meeting as described in detail in the Company's definitive Proxy Statement filed on May 11, 2010, and the voting results for each matter: 1. The director nominee was elected to serve a three-year term expiring at the 2013 annual meeting of shareholders and until his successor is elected and has qualified, as follows: Nominee For Withhold Broker Non-Votes Mark L. Lemond 11,030,925 612,207 828,513 2. The appointment of Deloitte & Touche LLP as the Company's independent registered public accounting firm for fiscal 2010 was ratified by the following shareholder vote: For Against Abstain Broker Non-Votes 12,426,048 42,922 2,675 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 18, 2010 SHOE CARNIVAL, INC. By: /s/ W. Kerry Jackson Name: W. Kerry Jackson Title: Executive Vice President and Chief Financial Officer
